ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s arguments, filed 07/20/2022, have been fully considered.  
Claims 1, 3-6, 8-13, 15-18 and 20-26 as filed 07/07/2022 are the current claims hereby under examination. 

Claim Objections – Withdrawn
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 07/20/2022, with respect to the claim objections have been fully considered and are persuasive. The claims have been amended to address the objections. Therefore, the claim objections have been withdrawn.

Claim Rejections - 35 USC § 103 – Withdrawn
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 07/20/2022, with respect to the under 35 USC § 103 have been fully considered and are persuasive. The applicant has amended the independent claims to include limitations not disclosed by the prior art previously relied upon. Therefore, the rejections have been withdrawn.


Allowable Subject Matter
Claims 1, 3-6, 8-13, 15-18 and 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 13, and 25-36, the prior art relied upon in previous rejections, and those discovered during search and consideration of the claims, fail to teach or reasonably suggest the limitations directed to introducing a random delay time during the repeating of recording and obtaining the initial time to determine a time bias relative to a local time. 
The closest prior art of record includes Dorando (US 20140276142 A1) who discloses synchronizing a sampling time of two sensor using timestamps. However, Dorando fails to teach or reasonably suggest introducing a random delay. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791